Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 6, 2021

                                       No. 04-21-00236-CR

                                 EX PARTE MICHAEL PAUL,

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 19-1544-CR-A
                        Honorable William D. Old III, Judge Presiding


                                          ORDER

        Appellant has requested the assistance of counsel in his habeas proceeding. Although a
criminal defendant generally has the right to the assistance of counsel, he has no constitutional
right to appointed counsel to pursue habeas relief. Ex parte Graves, 70 S.W.3d 103, 111 (Tex.
Crim. App. 2002) (quoting Pennsylvania v. Finley, 481 U.S. 551, 555 (1987)). The trial court has
the authority to appoint counsel if the trial court determines that “the interests of justice require
representation.” TEX. CODE CRIM . PROC. ANN. art. 1.051(d)(3). But it did not do so in this case.
Appellant’s request is DENIED.




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of August, 2021.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court